Title: From Thomas Jefferson to Miguel de Lardizábel y Uribe, with Enclosure, 6 July 1787
From: Jefferson, Thomas
To: Lardizábel y Uribe, Miguel de




Sir
Paris July 6. 1787.

I have duly received the letter you did me the honor to write me from Madrid the 30th. of May. But that which you mention to have written before has never come to my hands. I had known of your safe arrival in Madrid by a letter from Mr. Carmichael informing me he had received the copying press. I hope yours also has answered your expectations. I have had a journey of between three and four months through the Southern parts of France and Northern of Italy. It has been very agreeable but the effect of the waters of Aix were not sensible on my wrist which reestablishes itself slowly. I took the liberty of putting into your hands a catalogue of the Spanish books on the subject of America which I wished to acquire. I now send that of the books of the same kind  which I already possess, as it may be a further guide in the execution of the commission you are so kind as to undertake for me. I shall always be happy to receive news of your health and welfare, being with sentiments of very sincere attachment and esteem Sir Your most obedient & most humble servt.,

Th: Jefferson



Enclosure

Spanish books on the subject of America, already possessed by Th: J.
Notitia de la California por Miguel Venegas.
Noticias Americanas de Don Antonio de Ulloa.
Historia de las Indias por Frances Lopez de Gomora, 12 mo.
Historia general de las islas y tierra firma del Mar oceano di Herrera.
Historia de la conquista de Mexico por De Solis.
El Orinoco ilustrado por Gumilla.
Historia natural y moral de las Indias por Acosta.
Viage à la America meridional por Juan de Ulloa. 4. vol. fol.
Observaciones Astronomicas y Phisicas por Juan de Ulloa.
Comentarios reales de los Incas del Peru por Garcilasso de la Vega.
la Florida por Garcilasso de la Vega.
 Historia general de la Florida por de Cardenas y Cano.
La Monarquia Indiana por De Torquemada.


